Wyatt, Justice.
T. J. Stowers and O. D. Stowers, doing business as Bank-head Auto Sales, brought suit against Mrs. Louise Monroe, administratrix of the estate of B. T. Monroe, Equitable Credit Corporation, and Associates Discount Corporation, seeking to reform a bill of sale for an automobile transferring ownership of said automobile from B. T. Monroe to 'Bankhead Auto Sales on the ground of mutual mistake of fact. The alleged mistake of fact was the using of an incorrect motor number in the bill of sale. Associates Discount Corporation was evidently joined because it has a lien on the automobile, and Equitable Credit Corporation was joined because it is in possession of the automobile. The defendants, Equitable Credit Corporation and Associates Discount Corporation, made oral motions to dismiss the petition as to them on the ground that it failed to set out a cause of action against them. The motion to dismiss was sustained as to both these defendants. The exception here is to that judgment. Held:
The petition in the instant case does not allege any mistake of fact in any ■ transaction between the plaintiffs in error and these defendants. The mutual mistake of fact, if there was one, was between Monroe and the plaintiffs in error, and these defendants were not parties to that transaction. There is, therefore, nothing to be reformed as between the plaintiffs in error and these defendants in error. It follows, the petition does not set out a cause of action against the defendants in error, and the judgment of the court below dismissing the petition as to them was not error.

Judgment affirmed.


All the Justices concur.